20-867
     Feng v. Garland
                                                                                   BIA
                                                                              Straus, IJ
                                                                          A200 165 371
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of December, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            JOHN M. WALKER, JR.,
 9            RICHARD C. WESLEY,
10            MICHAEL H. PARK,
11                 Circuit Judges.
12   _____________________________________
13
14   XIAO MING FENG,
15            Petitioner,
16
17                     v.                                        20-867
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   H. Danny Kao, Kao & Associates
25                                     PC, Flushing, NY.
26
27   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
28                                     Assistant Attorney General; Cindy
29                                     S. Ferrier, Assistant Director;
1                                      Andrew N. O’Malley, Senior
2                                      Litigation Counsel, Office of
3                                      Immigration Litigation, United
4                                      States Department of Justice,
5                                      Washington, DC.
6
7          UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioner Xiao Ming Feng, a native and citizen of the

12   People’s Republic of China, seeks review of a February 12,

13   2020 decision of the BIA affirming an April 9, 2018 decision

14   of an Immigration Judge (“IJ”) denying asylum, withholding of

15   removal, and relief under the Convention Against Torture

16   (“CAT”).       In re Xiao Ming Feng, No. A200 165 371 (B.I.A. Feb.

17   12, 2020), aff’g No. A200 165 371 (Immig. Ct. Hartford Apr.

18   9,    2018).      We   assume   the   parties’   familiarity   with    the

19   underlying facts and procedural history.

20         We have reviewed both the IJ’s and the BIA’s opinions.

21   See Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528

22   (2d    Cir.     2006).      The    standards     of   review   are    well

23   established.       See 8 U.S.C. § 1252(b)(4)(B); Hongsheng Leng

24   v. Mukasey, 528 F.3d 135, 141 (2d Cir. 2008) (reviewing

25   factual findings for substantial evidence and questions of


                                           2
 1   law de novo).     Because Feng does not challenge the agency’s

 2   denial of relief insofar as his claims were based on his

 3   resistance to the family planning policy, we address only the

 4   agency’s determination that he failed to establish a well-

 5   founded fear of persecution on account of his practice of

 6   Christianity in the United States.                See Zhang v. Gonzales,

 7   426 F.3d 540, 541 n.1 (2d Cir. 2005).

 8         Absent past persecution, an alien may establish asylum

 9   eligibility by demonstrating a well-founded fear of future

10   persecution.         8 C.F.R.   § 1208.13(b)(2);          Ramsameachire    v.

11   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).                    To do so, an

12   applicant must show either a reasonable possibility that he

13   will be “singled out individually for persecution” or that

14   the   country   of    removal    has       a   “pattern   or   practice”   of

15   persecuting     “similarly      situated”       individuals.      8   C.F.R.

16   § 1208.13(b)(2)(iii).        When an applicant’s claim is based on

17   activities in the United States, the applicant “must make

18   some showing that authorities in his country of nationality

19   are either aware of his activities or likely to become aware

20   of his activities.”       Hongsheng Leng, 528 F.3d at 143.

21         Feng did not assert that Chinese officials are aware of

22   his religious practice.           Furthermore, the agency was not


                                            3
1    compelled to conclude that there is a reasonable possibility

2    that Chinese officials will become aware of his religious

 3   practice based solely on his church attendance and his single

 4   interaction with family planning officials a decade ago,

 5   particularly given that the country conditions evidence in

 6   the record reflects that tens of millions of Christians

 7   practice their religion in nongovernmental churches in China.

8    See Hongsheng Leng, 528 F.3d at 143.            The agency also did not

 9   err in determining that Feng failed to demonstrate “systemic

10   or pervasive” persecution of similarly situated Christians

11   sufficient     to     demonstrate    a    pattern      or     practice    of

12   persecution given that restrictions on the religious practice

13   of the millions of Christians in China varies by region.                 In

14   re A-M-, 23 I. & N. Dec. 737, 741 (B.I.A. 2005); see also

15   8 C.F.R. § 1208.13(b)(2)(iii).

16         Accordingly, the agency reasonably concluded that Feng

17   failed to establish a well-founded fear of persecution.                  See

18   8 C.F.R. § 1208.13(b)(2).          That finding was dispositive of

19   asylum, withholding of removal, and CAT relief.                  See Lecaj

20   v. Holder, 616 F.3d 111, 119–20 (2d Cir. 2010) (an applicant

21   who   fails   to     show    sufficient   risk    of   harm    for   asylum

22   “necessarily        fails”    to   meet   the    higher       burdens    for


                                          4
1   withholding of removal and CAT relief).

2       For the foregoing reasons, the petition for review is

3   DENIED.   All pending motions and applications are DENIED and

4   stays VACATED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe,
7                               Clerk of Court




                                  5